 



Exhibit 10(m)
Regent Communications, Inc.
Schedule of Director Compensation
     Each non-management director of Regent Communications, Inc. currently
receives an annual cash retainer of $12,000, paid in equal quarterly
installments, for his service as director, as well as reimbursement for
reasonable out-of-pocket expenses incurred by him in connection with his duties
as a director, including attending meetings of the Board and any committees
thereof. The Chairman of the Board receives an additional annual cash retainer
of $15,000 paid in equal quarterly installments for the additional services
required of that position. The chair of the Audit Committee, Compensation
Committee and Nominating and Corporate Governance Committee receives an
additional annual cash retainer of $10,000, $5,000 and $5,000, respectively, for
the additional services required of the Committee chair. Directors that serve on
a committee receive $2,000 for each committee meeting that they attend in person
and $1,000 for each committee meeting they attend via telephone. Directors who
are employees of the Company receive no additional fees for serving as a
director.
     Pending stockholder approval at the Company’s 2006 Annual Meeting of
Stockholders, each non-management director may receive awards of stock options,
stock appreciation rights, or restricted stock, under the 2006 Directors Equity
Compensation Plan, as adopted January 25, 2006. The receipt and amount of such
awards will be determined by the Compensation Committee of the Board of
Directors.

 